Citation Nr: 1723566	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  08-30 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

1.  Entitlement to special monthly compensation due to the need for the regular aid and attendance of another person or due to being housebound.  

2.  Entitlement to an effective date earlier than March 2, 2012 for the grant of total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to October 1968.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
 
In July 2011, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.
 
In February 2015, the Board denied entitlement to a rating higher than 40 percent for lumbar spondylosis, spondylolisthesis, and degenerative joint disease from February 23, 2009 to March 1, 2012; and entitlement to a rating higher than 60 percent thereafter.  The Board also found that it did not have jurisdiction over the issue of entitlement to a total disability rating based on individual unemployability as that benefit had been granted.  

The Veteran appealed that February 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  The representative and VA General Counsel filed a Joint Motion for Remand with the Court alleging error in the denial of a rating higher than 40 percent for lumbar spondylosis, spondylolisthesis, and degenerative joint disease from February 23, 2009 to March 2, 2012.  It was also alleged that the Board erred in not addressing the issue of entitlement to a total disability rating based on individual unemployability prior to March 2, 2012.  In October 2015, the Court issued an Order granting that joint motion, and the February 2015 decision relating to these claims was vacated and the matter was remanded to the Board for action consistent with the terms of the joint motion.  

In April 2016, the Board increased the rating for lumbar degenerative joint disease, spondylolisthesis, and spondylosis to 60 percent for the period from February 23, 2009 until March 1, 2012.  The Board remanded the issue of entitlement to an earlier effective date for a total disability evaluation based on individual unemployability due to service connected disorders.  

The Veteran appealed the April 2016 decision to the Court.  In December 2016, the Court granted a joint motion for partial remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, in April 2016 the Board remanded the issue to entitlement to an earlier effective date for a total disability evaluation based on individual unemployability due to service connected disorders and directed the RO to issue a statement of the case in Manlincon v. West, 12 Vet. App. 238 (1999).  To date that directive has yet to be accomplished.  Hence, further development is required.
 
With respect to the claim of entitlement to special monthly compensation based on a need for regular aid and attendance or due being housebound the record shows that the Veteran has not been examined by VA since March 2012 with respect to nature and extent of his service-connected spine and left lower extremity disorders.  Moreover, neither that examination nor any other pertinent examination report addresses whether the appellant is need of the regular aid and attendance of another person, or whether he is housebound due to his service-connected disabilities.  As such, further development is required.

The AOJ must take the following action:

1.  A statement of the case must be issued addressing the issue of entitlement to an effective date earlier than March 2, 2012 for the grant of total disability rating based on individual unemployability.  The Veteran must be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issue.

2.  Provide notice to the Veteran and his representative of VA's duties to assist him in the development of his claim for special monthly compensation based on the need for the regular aid and attendance of another person or due to being housebound.  

3.  Thereafter, schedule the Veteran for orthopedic and neurological examinations in order to determine whether he is in need of the regular aid and attendance of another individual due solely to his service-connected spondylosis, spondylolisthesis, and degenerative joint disease of the lumbar spine; left S1 radiculopathy; and erectile dysfunction.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examinations, and the examiner must acknowledge the receipt and review of these materials in any report generated as a result of this remand. 

Following the examinations, the examiners must opine whether it is at least as likely as not that the Veteran requires the regular aid and attendance of another individual due solely to the severity of the aforementioned service-connected disorders.  The examiners must further opine whether it is at least as likely as not that the appellant's service connected disorders alone substantially confine him to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.

In determining the need for aid and attendance, the examiners' considerations must include, but are not limited to, whether or not the Veteran is able to dress or undress himself, keep himself ordinarily clean and presentable, adjust any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid, feed himself, attend to the wants of nature, and/or protect himself from the hazards or dangers of his daily environment.  

With respect to the claim for aid and attendance, the examiner must address the following:  

a. Records from Proaxis Therapy, dated from March to June 2008, which show that the Veteran's wife helped him with his activities of daily living; 

b. An August 2009 statement from the Veteran's wife that she must dress and feed the appellant.

c. A July 2011 application for Social Security benefits in which the Veteran stated that his wife helped him dress, bathe, put on a brace and dispense his medication;

d. The report of a March 2012 VA examination showing that Veteran spent most of his time lying in bed and that his wife helped him with bathing and dressing;  

e. January 2013 statements from G.L.B., M.D., the Veteran, and the appellant's wife indicating that the claimant is unable to care for himself

f. A July 2014 VA psychiatric treatment record showing that the Veteran could independently perform the activities of daily living; 

g. A September 2015 VA treatment record in which the Veteran denied difficulty performing the activities of daily living; 

h.  An April 2016 statement from the Veteran's wife indicating that since surgery in July 2011, the claimant has been unable to dress or bathe himself; and 

i. A March 2017 statement from the Veteran indicating that his wife helps him bathe, dress, and dispense his medication;

The examiners must also opine whether it is at least as likely as not that the Veteran has lost the use of his left lower extremity.  

The examiners must provide a full and complete explanation for any and all opinions offered.  

A copy of the notice informing the Veteran of the date, time, and location of the examination must be associated with the claims folder.  Should that notice be returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2016). 

4.  After undertaking any other indicated development adjudicate the issues of entitlement to special monthly compensation due to the need for the regular aid and attendance of another person or due to being housebound.  The RO must also address whether additional compensation is in order for the loss of use of the left lower extremity.  

If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

